Title: To George Washington from Mark Prager, Sr., 27 October 1788
From: Prager, Mark Sr.
To: Washington, George



Sir
Amsterdam 27 Octr 1788

A Friend of mine in this place requests me to forward the inclosed. I embrace this opportunity to assure His Excellency and Lady of my best respects.
I fear the Last Garden Seeds did not answer my Expectations, as I have been informed that Several Seeds which have been purchased here by the Gardiner of Whom I had the pleasure of forwarding to Your Excy the Seeds previous to my departure from Philadelphia did not Succeed, as my Business will Keep me at Least a 12 month Longer in Europe A Line will afford me the Satisfaction to obey Your Excellency’s Commands.

With the Greatest Attention I will be happy if His Excy puts it in my power that I might be Serviceable in Any Way. I have the Honor to Subscribe my Self Respectfully Sir Your most obliged and most obedient Servant

Mark Prager Senior


Any Letter to me Will be Carefully forward by my Partners in Philadelphia.

